

109 HR 2408 IH: To extend the authorization for Arabia Mountain National Heritage Area.
U.S. House of Representatives
2021-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2408IN THE HOUSE OF REPRESENTATIVESApril 8, 2021Mr. Johnson of Georgia introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo extend the authorization for Arabia Mountain National Heritage Area.1.Authorization extended for Arabia Mountain national heritage areaSection 240 the National Heritage Areas Act of 2006 (Public Law 109–338; 16 U.S.C. 461 note) is amended by striking terminates on and all that follows through the final period and inserting October 12, 2036.